F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                         October 10, 2006
                                  TENTH CIRCUIT                         Elisabeth A. Shumaker
                                                                            Clerk of Court


 U N ITED STA TES O F A M ER ICA,

               Plaintiff-Appellee,                          No. 06-1101
          v.                                                (D. Colorado)
 G U ILLER MO O C HO A -                           (D.C. No. 05-CR-00421-M SK)
 VILLARRU EL,

               Defendant-Appellant.




                             OR D ER AND JUDGM ENT *




Before H E N RY, BR ISC OE, and O’BRIEN, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See F ED . R. A PP . P. 34(a)(2); 10 TH C IR . R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Guillermo Ochoa-Villarruel, who pleaded guilty to illegal reentry after

previous deportation in violation of 8 U.S.C. 1326(a) and (b)(2), now appeals the


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
district court’s imposition of a fifty-seven month sentence. M r. Ochoa-Villarruel

acknowledges that his sentence is within the advisory guideline sentence range of

57 - 71 months, and that this court is bound by our holding in United States v.

Kristl, 437 F.3d 1050 (10th Cir. 2006). In Kristl, we held that “any sentence that

is properly calculated under the Guidelines is entitled to a rebuttable presumption

of reasonableness.” Id. at 1054 (internal quotation marks omitted).

      M r. Ochoa-Villarruel contends that there is a circuit split as to this issue,

and raises this issue to preserve it for further review. See United States v. Green,

436 F.3d 449, 457 (4th Cir. 2006) (holding that “a sentence imposed within the

properly calculated Guidelines range . . . is presumptively reasonable”) (internal

quotation marks omitted); United States v. Richardson, 437 F.3d 550, 553-34

(6th Cir. 2006) (“W e credit a sentence such as Richardson’s that falls within the

advisory Guidelines range with a rebuttable presumption of reasonableness.”)

(internal quotation marks omitted); United States v. Alonzo, 435 F.3d 551, 554

(5th Cir. 2006) (same); United States v. M ykytiuk, 415 F.3d 606, 608 (7th Cir.

2005) (same); United States v. Lincoln, 413 F.3d 716, 717 (8th Cir.) (same); cert.

denied, 126 S. Ct. 840 (2005); United States v. Cooper, 437 F.3d 324, 331 (3d

Cir. 2006) (“Although a within-guidelines range sentence is more likely to be

reasonable than one that lies outside the advisory guidelines range, a

within-guidelines sentence is not necessarily reasonable per se.”); United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005) (stating that “ordinarily we would

                                          -2-
expect a sentence w ithin the Guidelines range to be reasonable”); United States v.

Spencer, 150 Fed. Appx. 15 (2d Cir. 2005) (unpublished) (declining to “afford[] a

specific presumption of reasonableness to Guidelines sentences”). Before us,

M r. Ochoa-Villarruel does not attempt to rebut the presumption of reasonableness

we afford to his guidelines sentence. Accordingly, we AFFIRM the judgment of

the district court.

                                               Entered for the Court,


                                               Robert H. Henry
                                               Circuit Judge




                                         -3-